Bronson, J.
(specially concurring). The sharing of profits is a test of partnership. Comp. Laws 1913, § 6386; Frankel v. Hiller, 16 N. D. 387, 113 N. W. 1067, 15 Ann. Cas. 265. It is not, however, a conclusive test. Profit sharing in a transaction as a means to compensate for the use of money may exist without rendering the lender liable as a partner. The test- seems to be whether money advanced for profit sharing was made as a loan or as an investment in capital. Rowley, *544Parta. § 80. If advanced in a venture as an investment in tlie capital a partnership is created. Frankel v. Hiller, 16 N. D. 387, 397, 113 N. W. 1067, 15 Ann. Cas. 265; Kirkwood v. Smith, 47 Misc. 301, 95 N. Y. Supp. 926. Such is the result although the parties treat and term the advance made as a loan. Wood v. Vallette, 7 Ohio St. 172; Poundstone v. Hamburger, 139 Pa. 319, 20 Atl. 1054. Again the fact that the profit sharing agreement for the use of money in a venture may render the contract usurious treated as a loan is not determinative in creating a partnership. Richardson v. Hughitt, 76 N. Y. 55, 32 Am. Rep. 267; Rowley, Partn. § 80.
In the ease at bar the extrinsic facts concerning the written contract for profit sharing and the inferences to he drawn therefrom may he said to be fairly free from dispute. Upon this record they become questions of law for the court. T. R. Foley Co. v. McKinley, 114 Minn. 271, 274, 131 N. W. 316. I am of the opinion that the record discloses fairly that the advances made were loans and a partnership was not created. T. R. Foley Co. v. McKinley, supra; Wisotzkey v. Niagara F. Ins. Co. 112 App. Div. 599, 98 N. Y. Supp. 760; Meehan v. Valentine, 145 U. S. 611, 36 L. ed. 835, 12 Sup. Ct. Rep. 972; 30 Cyc. 373.
Birdzell, J., concurs.